Citation Nr: 0331271	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-00 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a post-operative 
incision of the ileocecal vesical fistula, due to amebic 
dysentery, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.

The veteran's representative asserted in an October 2003 
brief that the RO had failed to consider statements submitted 
in August 2000 and February 2003 as claims for service 
connection for a psychiatric disability.  The representative 
requested that the Board instruct the RO to address these 
claims.  In this regard, the Board observes that a March 1991 
rating decision denied service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  
In February 2002 correspondence, the RO informed the veteran 
that he needed to submit new and material evidence to reopen 
his claim for service connection for a psychiatric 
disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran's post-operative incision of the ileocecal vesical 
fistula, due to amebic dysentery, is manifested by some 
complaints of pain but not prolonged episodes of severe colic 
distension, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage, nor of moderately severe disability, i.e., with 
partial obstruction of the small bowel manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain with no partial obstruction.





CONCLUSION OF LAW

An evaluation in excess of 10 percent for a post-operative 
incision of the ileocecal vesical fistula, due to amebic 
dysentery, is not warranted.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.114, Diagnostic Code 7301 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

As the caselaw relating to the applicability of VCAA to 
claims that were filed prior to its enactment, such as the 
one that is currently before the Board on appeal, has been 
somewhat inconsistent, a brief summary of the law follows.  
VCAA was enacted on November 9, 2000, and was subsequently 
codified, in pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2003).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the Federal 
Circuit has held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").  In a more recent decision, Kuzma v. Principi, 
No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal Circuit, 
quoting Supreme Court precedent, noted that "congressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 
(1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208 (1988)).  As previously held in Dyment and 
Bernklau, there is nothing in the VCAA to suggest that 
section 3(a) was intended to apply retroactively.  
Accordingly, applying Karnas to section 3(a) of the VCAA, 
which makes no mention of retroactivity, would impermissibly 
require its retroactive application.  Further, Holliday's 
holding that all provisions of the VCAA have retroactive 
effect is incompatible with Dyment and Bernklau.  While both 
Karnas and Holliday were not explicitly, but rather only 
implicitly, overruled in those cases, the Court held that 
"[t]oday we remove all doubt and overrule both Karnas and 
Holliday to the extent they conflict with the Supreme 
Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, compliance is required with the notice and 
duty to assist provisions contained in the new law.
 
The Board finds that VA's duties to the veteran under the 
VCAA have been fulfilled.  First, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  The Board concludes that the discussions in the 
December 2000 rating decision and the December 2001 statement 
of the case (SOC) adequately informed him of the information 
and evidence needed to substantiate his claim.  The Board 
finds that correspondence sent to the veteran in March 2001, 
as well as the December 2001 SOC, informed him of the VCAA 
and its implementing regulations, including that VA would 
assist the veteran in obtaining government or private medical 
or employment records, provided that the veteran sufficiently 
identified the records sought and submitted releases as 
necessary.  Thus, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, the RO has obtained the veteran's 
service medical records and post-service medical records.  
The veteran has not indicated there are additional service or 
post-service medical records available to substantiate his 
claim.  

As to any duty to provide an examination to determine the 
current severity of the disability at issue, the Board notes 
that VA provided the veteran an examination in October 2000.  
While he expresses dissatisfaction with this examination, the 
Board finds that the evaluation, which included a medical 
history and pertinent clinical findings, was adequate for 
rating purposes.  Moreover, the veteran has submitted no 
medical evidence or contentions that his symptoms have 
increased in severity since that time.  Under these 
circumstances, there is no duty to provide an additional 
examination with regard to the claim on appeal.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

In the instant case, VA did not impose or even inform the 
veteran of the 30-day period provided in § 3.159(b)(1).  
Moreover, in a February 2002 VA Form 646, the veteran's 
representative certified that the veteran desired appellate 
review based on the evidence of record and did not identify 
any sources of additional outstanding evidence, or indicate 
that the veteran was in the process of obtaining additional 
evidence.  In an October 2003 brief, the veteran's 
representative failed to identify any sources of additional 
outstanding evidence, or indicate that the veteran was in the 
process of obtaining additional evidence.  The veteran has 
been requested and has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available on more than one occasion over the past several 
years; it is clear that there is no additional relevant 
evidence that has not been obtained and that the veteran 
desires the Board to proceed with its appellate review.  
(Emphasis added.) 

The Board notes that the veteran has expressed 
dissatisfaction with the most recent VA compensation 
examination.  However, the Board finds that a review of 
October 2000 VA examination report reveals that all 
subjective and objective findings necessary for evaluation of 
the veteran's disability were observed and recorded, and thus 
the examination appears complete and adequate.  In addition, 
the August 1998 examination was a specialized examination of 
the veteran's intestines.  Accordingly, a new examination is 
not necessary for evaluation of the veteran's claim.  
38 C.F.R. § 3.326.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  Thus,  notwithstanding PVA, supra, no 
additional assistance or notification to the veteran is 
required based on the facts of the instant case, there has 
been no prejudice to the veteran that would warrant a remand, 
and his procedural rights have not been abridged.  Bernard, 
supra.

Factual Background 

In various statements, the veteran has contended that the 
current 10 percent evaluation assigned for his post-operative 
incision of the ileocecal vesical fistula, due to amebic 
dysentery, does not adequately reflect the severity of that 
disability.  He contends that no medication will cure his 
disability, that the condition has reduced his earning 
capacity, and that the October 2000 VA examination was 
inadequate because the examiner did not speak English 
properly.  

The report of the October 2000 VA examination provides that 
the veteran's claims file was not available at the time of 
the examination.  The veteran reported that since his 1965 
surgery, he had been experiencing dull abdominal pain on and 
off once every two months.  The pain was not typical of 
colicky pain, was mostly in the right lower quadrant, and 
lasted for about one hour and subsided with rest.  The 
veteran had been having loose bowel movements about two or 
three times per day on average.  He denied any history of 
constipation or diarrhea, or mucus or blood in the stool.  
His appetite was fairly good.  He denied any history of 
nausea and vomiting, malnutrition, liver or pancreas 
problems, peptic ulcer disease or GI bleeding.  His weight 
was stable and his  urination was normal.  The veteran was 
not taking any medications for his abdominal complaint.  

On physical examination, the veteran was of average build and 
normal appearance without any acute distress.  His abdomen 
was soft without tenderness, organomegaly, masses, 
engorgements or ascites.  There was a surgical scar measuring 
about six inches in the right lower quadrant.  The scar 
appeared healthy with no keloid formation or evidence of 
hernias.  The veteran's bowel sounds were normally heard and 
there was no renal angle tenderness.  The veteran refused 
scrotal and rectal examination, reporting that a recent 
rectal examination by his doctor was negative.  The examiner 
noted that July 2000 K7 and liver function tests were within 
normal limits and UA was negative.  

The diagnosis was history of amebic dysentery complicated by 
colo-vesical fistula, status-post surgery in 1965.  It was 
noted that, apparently, the veteran had been getting 
occasional pain in the abdomen, in the right lower quadrant, 
but clinical examination was benign.  

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. 38 C.F.R. § 4.7.

The veteran's disability is evaluated as adhesions of the 
peritoneum.  According to 38 C.F.R. § 4.114, Diagnostic Code 
7301, a severe disability, i.e., with definite partial 
obstruction of the small bowel shown by X-ray, with frequent 
and prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage, warrants a 50 
percent disability rating; a moderately severe disability, 
i.e., with partial obstruction of the small bowel manifested 
by delayed motility of barium meal and less frequent and less 
prolonged episodes of pain, warrants a 30 percent disability 
rating; a moderate disability, i.e., pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension, 
warrants a 10 percent disability rating.  A note to that code 
provides that ratings for adhesions will be considered when 
there is a history of operative or other traumatic or 
infectious (intra-abominal) process, and at least two of the 
following: disturbance of motility, actual partial 
obstruction, reflex disturbances, presence of pain.  

It is provided under 38 C.F.R. § 4.114 that ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
a post-operative incision of the ileocecal vesical fistula, 
due to amebic dysentery.

The veteran has submitted no medical records showing that his 
service-connected disability results in moderately severe 
adhesions characterized by partial obstruction.  The lack of 
outpatient treatment records indicates that any pain symptoms 
the veteran does experience do not require medical attention.  
The sole medical evidence dated during the appeal period, the 
October 2000 VA examination report, constitutes evidence 
against the veteran's claim.  The report provides that the 
veteran's pain occurred on and off once every two months, 
lasted for about one hour and subsided with rest.  It was 
further noted by the October 2000 VA examiner that the 
veteran was not taking any medications for his abdominal 
complaint and it was specifically recorded that the results 
of the clinical examination were benign.  

In sum, the competent medical evidence demonstrates that the 
veteran's post-operative incision of the ileocecal vesical 
fistula, due to amebic dysentery, is manifested by some 
complaints of pain but not prolonged episodes of severe colic 
distension, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage, nor of moderately severe disability, i.e., with 
partial obstruction of the small bowel manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain with no partial obstruction.  The overall 
disability picture does not more nearly approximate 
moderately severe disability.

The Board recognizes the veteran's own complaints.  However, 
as a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as whether there is 
partial intestinal obstruction present, or an assessment of 
the overall severity of the disability at issue.  Espiritu, 
supra.  Thus, his own contentions as to pain do not 
constitute competent medical evidence that his service-
connected disability warrants an increased evaluation.  

Finally, the Board notes that the veteran's post-surgical 
abdominal scar has not been shown to be tender, ulcerated, 
painful or poorly nourished.  In fact, the veteran has 
provided no such complaints and the October 2000 VA 
examination found the scar to be healthy and without keloid 
formation.  Therefore, an additional or separate 10 percent 
evaluation for the veteran's scar is not warranted.  38 
C.F.R. § 4.118, Codes 7803 - 7805 (2003); Esteban v. Brown, 6 
Vet. App. 259 (1994).

In making this decision, the Board recognizes that the 
October 2000 VA examination was conducted without benefit of 
a review of the veteran's claims file.  However, due to the 
particular circumstances of this case, the Board finds that 
as a practical matter the VA examiner's failure to review the 
veteran's claims file did not prejudice the veteran.  The 
medical history reported on the October 2000 VA examination 
report is consistent with the documented clinical history.  
The claims file contains no treatment records dated during 
the current rating period and, as noted above, there is no 
indication that the veteran has received any relevant 
treatment in recent years.  Thus, while the October 2000 VA 
examination did not include a review of the claims file, for 
the reasons noted above and because the examiner relied on an 
accurate history presented by the veteran, another 
examination that includes a review of the claims file is not 
warranted.  See VAOPGCPREC 20-95.

The Board observes that in the December 2000 rating decision, 
the RO declined to send this claim to the VA Central Office 
for additional compensation under 38 C.F.R. § 3.321.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  There is no evidence in the claims 
file of particular circumstances that render impractical the 
application of the regular rating criteria, nor is there any 
indication that the veteran's service-connected disability 
has required any periods of hospitalization in recent years, 
let alone frequent.  There is no documentary evidence that 
because of this service-connected disability the veteran has 
been uniquely economically harmed beyond the degree of 
disability anticipated at the current 10 percent evaluation.  
The veteran has submitted no employment records referring to 
any poor job performance stemming from his service-connected 
disability, or any medical records showing frequent treatment 
of his disability that would interfere with employment.  

The Board recognizes that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  However, such factors would be apparent from the 
record and necessarily relate to the service-connected 
disability.  See, e.g., Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997) and Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  In this case, no such factors are apparent from a 
review of the record before the Board.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An evaluation in excess of 10 percent for a post-operative 
incision of the ileocecal vesical fistula, due to amebic 
dysentery, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



